Name: Commission Regulation (EEC) No 2707/86 of 28 August 1986 laying down detailed rules for the description and presentation of sparkling and aerated sparkling wines
 Type: Regulation
 Subject Matter: marketing;  beverages and sugar
 Date Published: nan

 30 . 8 . 86 Official Journal of the European Communities No L 246/71 COMMISSION REGULATION (EEC) No 2707/86 of 28 August 1986 laying down detailed rules for the description and presentation of sparkling and aerated sparkling wines THE COMMISSION OF THE EUROPEAN COMMUNITIES, behalf by another undertaking, provided in such cases that this is made clear by an expression such as 'cuvee speciale pour ' or 'Hausmarke' accompanying the name or business name of the producer ; whereas neither is there any need to require it in the case of vendors if the name of the producer is accompanied by an expression indicating his professional status ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 54 (5) thereof, Whereas to conform with the second indent of Article 5 (2) (c) of Regulation (EEC) No 3309/85, a list of the specific traditional terms that may be used as sales descriptions of quality sparkling wines psr should be drawn up ; Whereas Council Regulation (EEC) No 3309/85 (3), as amended by Regulation (EEC) No 1626/86 (4), lays down general rules for the description and presentation of spar ­ kling wines and aerated sparkling wines ; whereas the detailed rules for applying the principles laid down in the abovementioned Regulation must be adopted ; Whereas under the third subparagraph of Article 5 (3) of Regulation (EEC) No 3309/85, in the case of quality spar ­ kling wines of aromatic type and of quality sparkling wines of aromatic type produced in specified regions, indication of the product type may be replaced by indica ­ tion of the residual sugar content determined by analysis ; whereas, in view of the inevitable variations between indi ­ vidual vats when the said sparkling wines are produced, some tolerance should be allowed but of limited extent so that consumers are not misled as to product characteris ­ tics : Whereas, since it is compulsory throughout the Commu ­ nity to show the actual alcoholic strength of sparkling wines and of aerated sparkling wines detailed rules should be enacted that will create uniform conditions of compe ­ tition and so facilitate consumer choice ; whereas these rules should be made to correspond with the provisions of the Council Directive 76/766/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to alcohol tables (*) ; Whereas rules on specific descriptions, conforming with Articles 5 (2) (f) and 14 ( 1 ) of Regulation (EEC) No 3309/85, should be laid down in order to prevent any risk of confusion between sparkling wines on the one hand and the aerated sparkling wines and sparkling drinks obtained by alcoholic fermentation of a fruit or another agricultural raw material on the other ; whereas it should be required that the sales description of drinks other than sparkling wines be shown particularly clearly on the label ­ ling ; Whereas the first subparagraph of Article 3 (2) of Regula ­ tion (EEC) No 3309/85 leaves to operators the choice between showing the name or business name of a producer established in the Community or of a vendor established in the Community ; whereas, for the sake of better consumer information and better information of the authorities responsible for supervising the trade in sparkling wines, it should be made compulsory for the name to be preceded by the professional status of the person responsible for labelling ; whereas there is no need to require this if it is apparent from the business name that the operator is a producer of sparkling wine or if the producer has had the sparkling wine produced on his Whereas the second indent of the first subparagraph of Article 6 ( 1 ) of Regulation (EEC) No 3309/85 makes provision for the names of geographical units to be assigned to quality sparkling wines ; whereas a restricted list of these geographical units should be established ; (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 367, 31 . 12. 1985, p . 39 . (3) OJ No L 320, 29 . 11 . 1985, p. 9 . Whereas certain provisions of Regulation (EEC) No 3309/85 are and certain provisions of the present Regula ­ tion will be applicable to sparkling wines originating in third countries the rules covering the production of which(4) OJ No L 144, 29 . 5 . 1986, p . 3 .0 OJ No L 262, 27. 9 . 1976, p . 149 . No L 246/72 Official Journal of the European Communities 30 . 8 . 86 The figure for the actual alcoholic strength shall be followed by the symbol '% vol' and may be preceded by the words 'actual alcoholic strength ' or 'actual alcohol'. have been recognized as equivalent to those set out in Title III of Council Regulation (EEC) No 358/79 (6) ; whereas a list of these wines should be established ; Whereas, in order to harmonize throughout the Commu ­ nity and for all categories of wine the use of variety names and synonyms and so establish the formal conditions of competition, the existing roles on the description of wines and musts should be applied to the description of spar ­ kling wines ; whereas, in order to facilitate such applica ­ tion, a list of the variety names and synonyms that may be used for the description of sparkling wines should be published in the Official Journal of the European Communities ; Whereas the third subparagraph of Article 6 (5) of Regula ­ tion (EEC) No 3309/85 stipulates that the words 'methode champenoise' may be used on the labelling of certain sparkling wines only for a transitional period ending on 31 August 1994 and only together with an equivalent expression denoting this production method ; whereas a list should be drawn up of the expressions that may accompany and later replace the words 'methode champe ­ noise' ; Whereas, in order to facilitate the change over from national rules on the description and presentation of spar ­ kling wines and aerated sparkling wines to Community rules, transitional provisions will be required ; Whereas the Management Committee for wine has not delivered an opinion within the time limit set by the Chairman, Article 3 1 . The name or business name of the producer or of a vendor established in the Community, as required by the first indent of Article 3 (2) of Regulation (EEC) No 3309/79 , shall refer :  to the producer as defined in the first subparagraph of Article 5 (4) of the said Regulation or  to the vendor, the latter being any natural or legal person or association of such persons who are not covered by the definition of the 'producer' and who hold sparkling wines or aerated sparkling wines with a view to sale or place them on the market. 2 . The name or business name of the producer, even if indicated in code form, or of a vendor established in the Community shall be preceded, as appropriate :  by the words 'producer' or 'produced by',  by the words 'distributor' or 'distributed by' or other equivalent terms. The provisions of the first subparagraph shall not apply in the case of : (a) the particulars relating to the producer,  if the business name of the producer is in itself a clear indication that the production of sparkling wines is the producer's occupation,  if the wine is produced to order, provided that the name or business name of the producer is accom ­ panied by words explaining this circumstance ; (b) the particulars relating to the vendor, where these are accompanied by particular relating to the producer, whether or not in coded form. 3 . The name or business name of the importer as referred to in Article 3 (3) (a) of Regulation (EEC) No 3309/85 shall be preceded by the words 'importer' or 'imported by'. HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down detailed rules for the descrip ­ tion and presentation of sparkling wines and aerated spar ­ kling wines . Article 2 The actual alcoholic strength, as referred to in the second subparagraph of Article 3 ( 1 ) of Regulation (EEC) No 3309/85, shall be indicated by units or half-units of percentage by volume. Without prejudice to the tolerances provided for in the reference method of analysis used pursuant to Commis ­ sion Regulation (EEC) No 1 108/82 ('), the alcoholic strength indicated must be not more than 0,8 % vol higher or lower than the strength determined by analysis . Article 4 The specific traditional terms referred to in the second indent of Article 5 (2) (c) of Regulation (EEC) No 3309/85 which may be used as a sales description for a quality sparkling wine psr shall be : (a) for France :  'appellation d'origine controlee',  'appellation controlee'. However, where the name of a holding or vine variety or a brand name appears on the labelling bearing the term 'appella ­ tion controlee', the name of the specified region (6) OJ No L 54, 5 . 3 . 1979, p . 130 . (') OJ No L 133, 14 . 5 . 1982, p . 1 . 30 . 8 . 86 Official Journal of the European Communities No L 246/73 shall be repeated between the words 'appellation and 'contrdlee', all these words being in characters of the same type, size and colour,  'appellation d origine vin dÃ ©limitÃ © de qualitÃ © supÃ ©rieure',  'Champagne' ; (b) for Italy :  on the same line or on the line immediately below the line on which the sales description appears,  in characters which are at least half the size of those indicating the sales description. 2. Sales descriptions including the words 'sparkling wine' authorized by Member States under the second subparagraph of Article 14 ( 1 ) of Regulation (EEC) No 3309/85 for the designation of a beverage falling within Common Customs Tariff subheading 22.07 B I obtained by alcoholic fermentations of a fruit or other agricultural raw material shall be shown, within the same visual field as the other compulsory information, on a white back ­ ground on the label in black characters of the same type with the smallest at least 5 mm high . 'denominazione di origine controllata , 'denominazione di origine controllata e garantita' ; (c) for Greece : 'Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  Ã µÃ »Ã µÃ ³Ã Ã ¿Ã ¼Ã ­Ã ½Ã · (registered designation of origin), 'Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  Ã ±Ã ½Ã Ã Ã ­Ã Ã ±Ã  ÃÃ ¿Ã ¹Ã Ã Ã ·Ã Ã ±Ã ' (designation of origin indica ­ tive of higher quality) ; (d) for Spain : 'denominaciÃ ³n de origen , 'denominaciÃ ³n de origen calificada' ; (e) for Luxembourg : 'marque nationale du vin luxembourgeois ; (f) for Portugal : 'denominaÃ §Ã £o de origem ; 'denominaÃ §Ã £o de origem controlada', ' indicaÃ §Ã £o de proveniÃ ªnca regulamentada'. Article 7 1 . The names of geographical units other than speci ­ fied regions, and smaller than a Member State which may be used to supplement the description of a quality spar ­ kling wine originating in the Community within the meaning of the second indent of the first subparagraph of Article 6 ( 1 ) of Regulation (EEC) No 3309/85 are listed in Annex I. 2 . The sparkling wines originating in third countries referred to in the third indent of the first subparagraph of Article 6 ( 1 ), the second indent of the first subparagraph of Article 6 (2), the third indent of the first subparagraphs of Article 6 (3), (4), (5) and (6) and the third subparagraph of Article 6 (7) of Regulation (EEC) No 3309/85 are listed in Annex II . Article 5 Where the residual sugar content determined by analysis in grams pe^ litre is indicated pursuant to the third subparagraph of Article 5 (3), a tolerance of -I- /  5 grams per litre shall be permitted. The terms 'dulce', 'doux', 'doce', 'mild', 'dolce', 'sweet', 'sad' or 'YA,1)KU&lt;;' may also be replaced by an indication that the residual sugar content is more than 50 grams per litre. Article 6 1 . The sales description 'aerated sparkling wine' referred to in Article 5 (2) (f) of Regulation (EEC) No 3309/85 shall appear on a white background on the label bearing the compulsory information, in black characters of the same type with the smallest letters at least 5 mm high . The words 'obtained by the addition of carbon dioxide' must be added to the following sales descriptions : Article 8 1 . When drawing up the list of vine varieties referred to in section (b) of the second subparagraph of Article 6 (2) of Regulation (EEC) No 3309/85, Member States may provide for the use of only those variety names and their synonyms that appear in Annex III to Commission Regu ­ lation (EEC) No 997/81 (') ¢ The names of the 'Pinot blanc', 'Pinot noir' and 'Pinot gris' varieties and equivalent names in other official languages of the Community may be replaced by the synonym 'Pinot'. Only the names of varieties given in Article 1 of Regula ­ tion (EEC) No 1907/85 (2) or the synonyms for such varie ­ ties referred to in Annex IV to Regulation (EEC) No 997/81 may be used for the description of a sparkling wine produced in the Community from wines originating in third countries .  'vin mousseux gazÃ ©ifiÃ © ,  'vino spumante gassificato ,  'aerated sparkling wine ,  'Ã ±Ã µÃ Ã ¹Ã ¿Ã Ã Ã Ã ½ Ã ±Ã Ã Ã Ã ´Ã Ã ½ Ã ¿Ã ¯Ã ½Ã Ã ½ ,  'vino espumoso gasificado ,  'vinho espumoso gaseificado . The terms supplementing the sales description as provided for in the second subparagraph shall appear : (') OJ No L 106, 16 . 4 . 1981 , p . 1 . 2) OJ No L 179 , 11 . 7 . 1985, p . 21 . No L 246/74 Official Journal of the European Communities 30 . 8 . 86 with the provisions in force in the Member State and produced before 31 August 1986 but not in accordance with the abovementioned Regulation and with this Regu ­ lation, may be held with a view to sale, placed on the market and exported until stocks are exhausted. The same shall apply in the case of products obtained after 31 August 1986 from cuvees prepared before that date, the description and presentation of which do not comply with the abovementioned provisions but comply with the provisions in force before that date in the Member State where production took place. 2 . Sparkling wines and aerated sparkling wines produced in Portugal before 31 December 1990 whose description and presentation do not comply with Regula ­ tion (EEC) No 3309/85 and this Regulation may be held with a view to sale, placed on the market in Portuguese territory and exported until stocks are exhausted provided that they comply with Portuguese provisions in force before that date . 3 . Labels and other labelling accessories printed or manufactured before 31 August 1986 and bearing items of information not complying with the provisions of Regula ­ tion (EEC) No 3309/85 and this Regulation may be used until 31 August 1987. Products on which these labels have been used may be held with a view to sale, placed on the market and exported until stocks are exhausted. 2. Only the names of varieties and the synonyms appearing in Annex IV to Regulation (EEC) No 997/81 may be used to describe an imported sparkling wine referred to in Annex II to this Regulation . 3 . The Member States shall forward to the Commission at an early date the list of vine varieties drawn up in conformity with point (b) of the second subparagraph of Article 6 (2) of Regulation (EEC) No 3309/85 and any amendments made thereto. The Commission shall publish these lists in the Official Journal of the Euro ­ pean Communities. Article 9 The expressions equivalent to 'methode champenoise' that may, under the third subparagraph of Article 6 (5) of Regulation (EEC) No 3309/85, be shown together with that term shall be : (a) 'bottle fermented by the traditional method' or 'tradi ­ tional method' ; or (b) for a transitional period expiring on 31 August 1988 , another expression describing the production method known as the 'methode champenoise' ; or (c) in the case of wines produced in a third country, the expressions notified to the Commission and recog ­ nized by the latter. The Commission will decide before 31 August 1988 on one or more single terms, to apply throughout the Community, for use in conjunction with and subse ­ quently instead of the expression 'methode champenoise'. Article 10 1 . Products as referred to in Article 1 ( 1 ) of Regulation (EEC) No 3309/85, described and presented in accordance Article 11 This Regulation shall enter into force on 1 September 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 August 1986 .' For the Commission Frans ANDRIESSEN Vice-President 30. 8 . 86 Official Journal of the European Communities No L 246/75 ANNEX I List as provided for in Article 7 ( 1 ), of the names and geographical units which may be used to describe quality sparkling wines originating in the Community : 1 . For Germany : Rhein-Mosel (a) Rhein, (b) Mosel , (c) Saar. 2. Spain : (a) Almendralejo, (b) Calatayud, ¢ (c) Jarque de Moncayo. ANNEX II List as provided for in Article 7 (2), of sparkling wines originating in third countries : 1 . Sparkling wines originating in Austria and described on the labelling as 'Qualitatsschaumwein' in accordance with Austrian provisions . 2. Sparkling wines originating in Bulgaria and described in the labelling as "BHCOKOKaHBCTBCHO BHHO c reorp&amp;$CKH nD0H3X0fl '" (high quality wine with a geographical designation of origin) in accordance with Bulgarian provisions . 3 . Sparkling wines originating in Hungary, where the competent official body has noted on docu ­ ment VI 1 that the sparkling wine in question meets Hungarian requirements as regards the basic materials which may be used for the production thereof and as regards quality . 4. Sparkling wines originating in South Africa, where the competent official body has noted on Document VI 1 that the sparkling wine in question has been made from basic materials which may be described in accordance with South African provisions as 'cultivar wine', 'wine of origin', 'vintage wine' or 'superior wine'. 5 . Sparkling wines originating in the United States of America where the competent official body or a producer approved by the competent official body has noted on Document VI 1 that the spar ­ kling wine in question has been made from basic materials which may be described in accordance with United States provisions by an 'appellation of origin', by the name of a variety (other than varieties of Vitis labrusca) or a 'vintage year'.